UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-6669


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

EVERETTE ATKINSON, a/k/a Rick,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.     Louise W. Flanagan,
District Judge. (5:05-cr-00009-FL-1; 5:12-cv-00283-FL)


Submitted:   January 20, 2015             Decided:   February 3, 2015


Before GREGORY, SHEDD, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Everette Atkinson, Appellant Pro Se.    Jennifer P. May-Parker,
Assistant United States Attorney, Kristine L. Fritz, Banumathi
Rangarajan, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Everette Atkinson seeks to appeal the district court’s

order accepting the recommendation of the magistrate judge and

dismissing as untimely his 28 U.S.C. § 2255 (2012) motion.                                 The

order is not appealable unless a circuit justice or judge issues

a    certificate       of    appealability.             28   U.S.C.    § 2253(c)(1)(B)

(2006).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                   When the district court denies

relief    on    the    merits,    a   prisoner         satisfies     this     standard      by

demonstrating         that     reasonable        jurists     would     find       that     the

district       court’s      assessment   of       the    constitutional           claims    is

debatable      or     wrong.     Slack   v.       McDaniel,      529 U.S. 473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling    is    debatable,      and   that       the    motion   states       a   debatable

claim of the denial of a constitutional right.                         Slack, 529 U.S.

at 484-85.

               We have independently reviewed the record and conclude

that Atkinson has not made the requisite showing.                           Accordingly,

we deny a certificate of appealability and dismiss the appeal.

We   further     deny       Atkinson’s   motion         to   place     this       appeal   in

abeyance for No. 13-7841, United States v. Foote.                             We dispense

                                             2
with oral argument because the facts and legal contentions are

adequately   presented   in   the   materials   before   this   court   and

argument would not aid the decisional process.

                                                                DISMISSED




                                     3